Filed 8/19/21 P. v. Habibi CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR




THE PEOPLE,                                                                B301123

           Plaintiff and Respondent,                                       (Los Angeles County
                                                                           Super. Ct. No. MA072687)
           v.

HANNAH ANGELINA
HABIBI,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Kathleen Blanchard, Judge. Affirmed.
     Jeralyn Keller, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Matthew Rodriguez, Acting Attorney General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Scott A. Taryle
and Lindsay Boyd, Deputy Attorneys General, for Plaintiff
and Respondent.
   __________________________________________________

                       INTRODUCTION
      Twenty-one-year-old Malik Lamont Holman was
stopped at a red light when appellant Hannah Angelina
Habibi, driving drunk at roughly 80 miles per hour, rammed
into the rear of his vehicle without braking, killing Holman.
Habibi was charged with second degree murder, on the
theory that she acted with implied malice in driving while
intoxicated -- a theory of murder colloquially referred to as
“‘Watson murder,’” after People v. Watson (1981) 30 Cal.3d
290 (Watson).1 (People v. Munoz (2019) 31 Cal.App.5th 143,
152 (Munoz).) She also was charged with gross vehicular
manslaughter while intoxicated, which requires only gross
negligence, not malice. During the jury’s deliberations, the
jury submitted several requests for clarification of the
concept of implied malice, and one request for readback of a

1
       In Watson, our Supreme Court reversed an order
dismissing two counts of murder against a defendant who, as
established at the preliminary hearing, had killed two people in a
collision while driving drunk, holding that the defendant’s
conduct might support a finding of implied malice at trial.
(Watson, supra, 30 Cal.3d at 293-295.)




                                2
medical examiner’s testimony characterizing Holman’s death
as an accident (which was provided). In response to these
requests, the trial court delivered several sets of
supplemental instructions on implied malice, as well as
supplemental instructions on causation. The jury convicted
Habibi of both counts.
      On appeal, conceding that she acted with gross
negligence, Habibi does not challenge her conviction for
gross vehicular manslaughter while intoxicated. She does
challenge her murder conviction, contending: (1) there was
no substantial evidence of malice; and (2) the trial court
prejudicially erred in delivering various portions of its
supplemental instructions, each of which allegedly (a) misled
the jury with respect to the law of implied malice, or (b)
infringed on the jury’s functions. Relying on People v.
Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas), Habibi also
contends that the court violated her due process rights by
imposing fines and fees without determining her ability to
pay. Finding no error, we affirm.

                      BACKGROUND
       A. Prosecution Case
       The People charged appellant with Holman’s murder
(Pen. Code, § 187, subd. (a)) (count one), and with gross
vehicular manslaughter while intoxicated (id., § 191.5, subd.
(a)) (count two).




                              3
              1. Habibi’s Drunk Driving
       In 2011, in order to obtain her driver’s license, Habibi
took a written test that included questions about the risks of
driving while intoxicated, and signed an application bearing
the following advisement: “‘I’m hereby advised that being
under the influence of alcohol or drugs or both impairs the
ability to safely operate a motor vehicle. Therefore, it is
extremely dangerous to human life to drive while under the
influence of alcohol or drugs or both. If I drive under the
influence of alcohol or drugs or both, and as a result a person
is killed, I can be charged with murder.’”
       On November 24, 2017 (the day Holman was killed),
around 2:00 p.m., Habibi texted her friends Tommy and
                                             2
Jonathan, proposing that they “‘get drunk.’” Each friend
made plans to see Habibi later that day. Habibi also texted
her friend Marissa, stating that she had not “‘smoke[d]
much’” that day, but was “‘still a mess.’” Habibi later told
sheriff’s deputies she smoked a bowl of marijuana around
6:00 or 6:30 p.m. on the day of the fatal collision.
      After 7:00 p.m., Habibi drove to Tommy’s house. While
there, she made plans to meet Jonathan at his home in
Palmdale around 11:20 p.m. Around 9:00 p.m., Habibi
texted Marissa that she had “‘killed the tequila’” and that
she was “‘buzzed.’” Habibi continued, “‘My heart’s pounding.

2
     Habibi’s text messages were obtained pursuant to search
warrants by Los Angeles County Sheriff’s Department (LASD)
Detective Ryan Bodily.




                               4
Like I want to take Xanax. But I know I shouldn’t because
I’m drinking” -- adding that she would be “drinking and
driving.” Marissa responded, “‘Yeah that’s a really bad
idea.’”
       Surveillance video from Schooners Patio Grille, a
restaurant and bar in Lancaster, showed that Habibi drove
Tommy to the bar around 9:30 p.m. She and Tommy entered
the bar with two friends. The bar’s owner testified that
Habibi used a credit card to open a tab, and that her tab
showed she ordered two “Adios Motherfucker” cocktails, the
first at 9:36 p.m. and the second at 10:14 p.m. Each Adios
Motherfucker contained two ounces of hard liquor (a mixture
of rum, vodka, gin, tequila, and triple sec).
       While at the bar, Habibi exchanged texts with her ex-
boyfriend Brant Harrington, informing him that she was
drunk and “‘hammered.’” Harrington responded, “‘Drink
responsibly hahaha.’” Habibi replied that she was drinking
her “2nd Adios [Motherfucker],’” and soon reiterated that she
was “‘so drunk.’” Habibi also sent Jonathan (the friend she
had agreed to meet in Palmdale) a series of texts stating that
she was drunk or “‘really drunk,’” and asking, “‘Okay where’s
the tequila?’” At 10:14 p.m., Jonathan responded that he
would see her later, and added, “‘Don’t get too drunk.’”
Habibi replied, “‘I’m sk druk [sic].’”
       Video from inside the bar showed Habibi taking a shot
of liquor (presumably tequila) around 10:20 p.m. Around
10:50 p.m., Habibi exited the bar without closing her tab or
retrieving her credit card. The video showed her entering




                              5
her car alone and driving out of the parking lot. At 10:56
p.m., in reply to her message that she was “‘sk druk [sic],’”
Jonathan texted her, “‘Geez haha I hope to god you are not
driving tonight.’”

            2. The Collision
       The fatal collision occurred at 10:58 p.m., at the
intersection of Avenue L and 10th Street West in Lancaster.
The collision was captured on a nearby restaurant’s
surveillance video (which was played for the jury) and
witnessed by Marva Lindsey and Troi Thomas.
       Lindsey testified that shortly before the collision, while
she was driving east on Avenue L, she prepared to cross two
lanes in order to turn left at the 10th Street West
intersection. She was unable to cross, however, because she
saw Habibi’s car in the adjoining lane, racing toward the
intersection at around 80 miles per hour (double Lindsey’s
speed). Coming to a stop at the intersection, where the light
was red, Lindsey saw Holman’s car stopped in the same lane
as Habibi’s approaching car. Thinking “Oh my god, this car
isn’t going to stop” and “Oh my god, oh my god, oh my god,”
she watched as Habibi’s car “slammed” into Holman’s,
without braking. The event data recorder recovered from
Habibi’s car corroborated Lindsey’s testimony that Habibi’s
speed was around 80 miles per hour, and that Habibi did not
brake. The posted speed limit at the intersection was 50
miles per hour.




                                6
      Thomas testified that he stopped at the intersection
shortly before the collision, saw Habibi’s car racing toward
Holman’s, and exclaimed to his passenger that her car was
not going to stop. He watched as Habibi’s car collided with
Holman’s, causing the latter to spin several times before
coming to a stop in front of Thomas’s car. Thomas rushed to
the wrecked car and attempted to comfort Holman, who had
tears coming down his cheeks, but was unresponsive.
      Paramedics and firefighters extricated Holman from
the wrecked car and transported him to a hospital, where he
died several days later. A deputy medical examiner testified
that he performed an autopsy and determined the cause of
Holman’s death to be blunt force injury to the head. He
further testified that he listed the “manner” of death as
“accident,” pursuant to his office’s practice of deeming any
death accidental if it occurred in a vehicle collision.

            3. Law Enforcement Investigation
     LASD Deputy Jarrod Shiplett testified that slightly
more than an hour after the collision, he asked Habibi, who
had remained at the scene, if she needed medical attention.
She responded, “‘I’m so sorry. It’s my fault. I’m drunk.’”
Deputy Shiplett administered a series of field sobriety tests,
on which Habibi generally performed poorly. With Habibi’s
consent, Deputy Shiplett twice administered a preliminary
alcohol screening (breathalyzer) test, which indicated her
blood-alcohol level was .132 or .119 percent. He arrested her
and secured her consent to give a blood sample, which was




                              7
taken soon thereafter. A laboratory technician tested
Habibi’s blood sample and found a blood-alcohol level of .15
percent. Based on a hypothetical mirroring the facts of the
case, a senior criminalist opined that at the time of the
collision, Habibi’s blood-alcohol level was between .15 and
.20 percent.
       About six hours after the collision, after advising
Habibi of her Miranda rights, Detective Bodily conducted a
                                                  3
videotaped interview of Habibi in her jail cell. The video
(which lacked audio) was played for the jury. Detective
Bodily testified that he asked Habibi whether she knew it
was dangerous to drive while intoxicated, and she told him
“she did know, that her [ex-]boyfriend had gotten a DUI, so
she knew because of the AA classes [he was required to take]
and helping him get the . . . ignition interlock device for his
         4
vehicle.” He then asked whether she knew that intoxicated
drivers could hurt or kill people, and she stated she did.
      Two days later, after re-advising Habibi of her
Miranda rights, Detective Bodily conducted another
videotaped interview of Habibi. The video (recorded with
audio) was played for the jury. Detective Bodily explained to
Habibi that because the recording of their first interview

3
      Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).
4
      Detective Bodily testified that an ignition interlock device
functions like a breathalyzer connected to a car’s ignition system,
requiring alcohol-free breath samples at regular intervals in
order to start the car and keep it running.




                                 8
lacked audio, he wanted to confirm the accuracy of his report
from the interview. He reminded her, “I asked you if you
understood the dangers [of drinking and driving] and you
told me that . . . your ex-boyfriend had gotten a DUI and
that, um, you were with him during the, uh, during his
classes and everything and --” Habibi interjected, “I would
take him to AA, I helped him with the breathalyzer. I tried
to make him go to Community Service every day.” The
detective continued, “I clarified at the end that you know
DUI driving can cause people to be hurt and killed and you
told me, ‘yes.’” Habibi did not directly respond, instead
inquiring about Holman.
      About a week after the collision, Habibi spoke by phone
from her jail cell with Harrington (the ex-boyfriend she had
been texting on the day of the collision). The call was
recorded and the recording played for the jury. Habibi told
Harrington, “I said I don’t want you or Tommy to blame
yourselves, this is -- this is my fucking stupid decision. I’m
the one who decided to chug the drink and get in the car.”

       B. Defense Case
       Habibi did not testify, but called two witnesses.
Harrington, her ex-boyfriend, testified that on the day of the
collision, Habibi was displeased that he was seeing other
women, and especially displeased that he brought another
woman to Schooners around 10:19 p.m. Habibi did not
appear drunk to him during the five minutes he spent at
Schooners. On cross-examination, he testified that Habibi




                              9
drank an average amount for someone her age (22 at the
time of the collision). He confirmed that about a month
before the collision, Habibi texted him that she was drinking
and wanted more wine or liquor, and he responded, “‘You’re
not good to drive haha.’” She replied, “‘Yes, I am. The wine
is gone, but I’ve been munching and smoking.’” Later that
day, she texted him, “‘I haven’t eaten. I’ve had an entire
bottle of wine and I still want more liquor.’”
      The other defense witness, the director of an education
program for people convicted of DUI, testified that most of
the program’s students were initially ignorant of the fatal
risks of driving while intoxicated, which they came to
understand only through repetitive instruction over three or
more months. Habibi had never enrolled in the program.

      C. Jury Instructions and Closing Arguments
      The trial court instructed the jury on implied-malice
murder (per CALJIC No. 8.31), as follows: “Murder of the
second degree is the unlawful killing of a human being
when: [¶] 1. The killing resulted from an intentional act; [¶]
2. The natural consequences of the act are dangerous to
human life, and [¶] 3. The act was deliberately performed
with knowledge of the danger to, and with conscious
disregard for, human life. [¶] When the killing is the direct
result of such an intentional act it is not necessary to prove
that the defendant intended that the act would result in the




                              10
                          5
death of a human being.” The court also delivered pattern
instructions on gross vehicular manslaughter while
intoxicated (CALJIC No. 8.93), gross negligence (CALJIC
No. 3.36), and causation (CALJIC No. 3.40).
       In closing argument, the prosecutor argued that
Habibi knew driving while intoxicated was dangerous to
human life, relying on: (1) Habibi’s admissions to Detective
Bodily that she knew the danger; (2) Habibi’s message to
Marissa indicating that she knew mixing Xanax with alcohol
would exacerbate the danger; (3) Harrington’s text message
telling Habibi to drink responsibly while she was at
Schooners, along with their exchange about her drinking the
month before; (4) Jonathan’s message hoping Habibi was not
driving (although the prosecutor acknowledged that Habibi
was likely already driving when Jonathan sent this
message); and (5) the “Watson advisement” in Habibi’s
signed driver’s license application. The prosecutor argued
that Habibi acted with conscious disregard for human life by
choosing to drive drunk, rather than drinking less, getting a
ride from one of her friends at Schooners, calling another
friend or family member for a ride, calling a taxi or ride-


5
       Similarly, the court defined implied malice (per CALJIC
No. 8.11), in relevant part, as follows: “Malice is implied when:
[¶] 1. The killing resulted from an intentional act; [¶] 2. The
natural consequences of the act are dangerous to human life; and
[¶] 3. The act was deliberately performed with knowledge of the
danger to, and with conscious disregard for, human life.”




                               11
share service, or simply sleeping in her car until she was no
longer drunk.
      Habibi’s counsel argued that she did not act
negligently, let alone with implied malice. He argued that
there was reasonable doubt whether Habibi was intoxicated
at the time of the collision, suggesting she might have simply
fallen asleep at the wheel. He further suggested that there
was reasonable doubt whether Habibi knew driving while
intoxicated was dangerous to human life, arguing that
Habibi might not have read the Watson advisement, and
that her admissions to Detective Bodily might have
concerned her knowledge at the time of the interviews, after
the collision and her arrest had apprised her of the danger.
      In rebuttal, a second prosecutor noted that there was
no evidence Habibi fell asleep or otherwise lost
consciousness at the wheel. She again reviewed the evidence
that Habibi knew driving while intoxicated was dangerous to
human life, and added, “[T]his defendant hasn’t lived under
a rock, all right? There is talk about the dangers of driving
[while intoxicated] all the time, everywhere.”

      D. Supplemental Instructions
      On several occasions, in response to requests from the
jury during its deliberations, the court delivered
supplemental instructions.




                             12
            1. First Supplemental Instructions
      On the first day of deliberations, the jury submitted
the following request: “[CALJIC No.] 8.31 . . . [requires a
finding that] [t]he act was deliberately performed with
knowledge of the danger to, and with conscious disregard for,
human life. Can you explain conscious?” Before the court
responded to this request, it received a note that Juror No. 8
had made eye contact with a relative who worked at the
court, but had not interacted with her aside from making a
“be quiet” gesture. The next morning, the court discussed
Juror No. 8’s note with counsel, but elected not to respond to
it.
      The court shared with counsel a proposed response to
the jury’s question about CALJIC No. 8.31. Habibi’s counsel
objected to the delivery of any additional instructions, but
expressly stated he had “no particular objection” to the
language of the court’s proposed response. The court
overruled the objection and delivered the following
supplemental instructions: “The concept of implied malice
has both a physical and a mental component. The physical
component is satisfied by the performance of an act, the
natural consequences of which are dangerous to life. The
mental component involves an act deliberately performed by
a person, who knows that her conduct endangers the life of
another, and who acts with conscious disregard for life. [¶]
Phrased in everyday language, the state of mind of a person
who acts with conscious disregard for life is, ‘I know my
conduct is dangerous to others, but I don’t care if someone is




                             13
hurt or killed.’” As the court observed to counsel, its
everyday-language definition of conscious disregard for life
was quoted from People v. Olivas (1985) 172 Cal.App.3d 984,
                  6
987-988 (Olivas).

            2. Second Supplemental Instructions
      Later, the jury submitted the following questions:
“How can a person be guilty of gross vehicular manslaughter
while intoxicated and 2nd degree murder? How can one
count be w[ith] malice and the other count without malice?”
The court read a proposed response to counsel. Defense
counsel’s “sole” objection was to the fourth paragraph of the
proposed response. The court overruled the objection and
delivered the following supplemental instructions:

      “Count 1 and Count 2 are not mutually exclusive.
      A defendant may be found ‘guilty’ or ‘not guilty’ of
      either or both crimes, based on the same
      evidence. [¶] A second degree murder conviction
      in Count 1 requires the People prove beyond a

6
      Mischaracterizing the record, Habibi asserts that the court
delivered its first supplemental instructions on implied malice in
response to Juror No. 8’s note about seeing a relative, and argues
that the instructions were an improper attempt to shift the jury’s
focus to implied malice. Not so. Although the instructions were
delivered after receipt of Juror No. 8’s note, they were delivered
in response to the jury’s earlier request for clarification of the
meaning of “conscious” within CALJIC No. 8.31’s definition of
implied malice.




                                14
      reasonable doubt that there was an unlawful
      killing, committed with implied malice, as defined
      in CALJICs 8.10-8.31, on page 7 of the
      instruction packet.      [¶] A gross vehicular
      manslaughter while intoxicated conviction in
      Count 2 requires the People to prove beyond a
      reasonable doubt that the death of a human being
      was the result of certain acts committed with
      gross negligence, as defined in CALJICs 8.93 and
      3.36, on page 8 of the instruction packet. [¶]
      There are two separate mental states required in
      Counts 1 and 2. A defendant may concurrently
      act with both of those mental states, or may act
      with one or the other, or neither, depending upon
      what you determine was proven by the evidence
      at trial.”

            3. Third Supplemental Instructions
       Later still, the jury submitted the following request:
“Please reconcile the ‘everyday language’ statement in the
[first supplemental instructions] with the last sentence of
                                            7
juror instructions in [CALJIC No.] 8.31.” The court

7
       As noted, the first supplemental instructions included the
following everyday-language definition of implied malice, quoted
from Olivas: “Phrased in everyday language, the state of mind of
a person who acts with conscious disregard for life is, ‘I know my
conduct is dangerous to others, but I don’t care if someone is hurt
or killed.’” The last sentence of CALJIC No. 8.31 read, “When the
killing is the direct result of such an intentional act it is not
necessary to prove that the defendant intended that the act
would result in the death of a human being.”




                                15
provided a proposed response to counsel, both of whom
deemed the response acceptable. The court delivered the
following supplemental instructions:

     “Here is how the instructions interplay/reconcile:
     [¶] In the theory of implied malice murder at
     issue here, the ‘intentional act’ alleged is driving
     under the influence of alcohol. [¶] Applying that
     premise to CALJIC 8.31, murder of the second
     degree under this theory requires: [¶] 1. The
     killing resulted from an intentional act (driving
     under the influence of alcohol); [¶] 2. The natural
     consequences of the act (driving under the
     influence of alcohol) are dangerous to human life,
     and [¶] 3. The act (driving under the influence of
     alcohol) was deliberately performed with
     knowledge of the danger to, and with conscious
     disregard for, human life. [¶] When the killing is
     the direct result of such an intentional act
     (driving under the influence of alcohol), it is not
     necessary that the People prove that the
     defendant intended that the act (driving under
     the influence of alcohol) would result in the death
     of a human being. Instead, the state of mind of a
     person who acts (by driving under the influence of
     alcohol) with conscious disregard for life is, ‘I
     know my conduct is dangerous to others, but I
     don’t care if someone is hurt or killed.’ [¶] A
     second degree murder conviction does not require
     an intent to kill. If you find that the defendant
     committed the act of driving under the influence
     of alcohol, and you find that the natural
     consequences of the act of driving under the




                             16
     influence of alcohol are dangerous to human life,
     a second degree murder conviction also requires
     that the defendant had knowledge of, and
     consciously disregarded, the danger to human life
     when she acted by driving under the influence of
     alcohol.”

            4. Fourth Supplemental Instructions
      After an ill juror was replaced by an alternate, the
court instructed the jury to begin its deliberations anew and
repeated its prior supplemental instructions. Later, the jury
submitted the following request: “Court Reporter: please
read back the testimony regarding the cause of death from
the coroner, including why the death was ruled an accident.”
      The court provided counsel with a proposed response,
the second paragraph of which referred the jury to and
quoted the pattern instruction on causation (CALJIC No.
3.40). Defense counsel objected to this paragraph on the
ground that it was not responsive to the jury’s request. The
court overruled the objection, explaining that the medical
examiner’s testimony had been “misleading to the jury” in
characterizing Holman’s death as an accident, and that
further instruction was warranted to ensure the jury did not
“impute the coroner’s cause of death finding to a legal cause
of death finding in this type of case.”
      The court delivered supplemental instructions advising
the jury that the requested readback would be provided
when available (as it eventually was), and stating, “In light
of your request for readback of the coroner’s ‘cause of death’




                             17
finding, however, I also want to direct you to CALJIC 3.40,
on page 8 of your instruction packet.” The supplemental
instructions proceeded to quote CALJIC No. 3.40, as follows:
“The criminal law has its own particular way of defining
cause. A cause of the death and/or bodily injury is an act
that sets in motion a chain of events that produces as a
direct, natural and probable consequence of the act death
and/or bodily injury, and without which the death and/or
bodily injury would not occur.”

            5. Final Supplemental Instructions
      The jury’s final questions were: “We would like to know
what you meant by ‘I know my conduct is dangerous to
others but I don’t care if someone is hurt or killed’, what was
the purpose of quoting that? Did you mean it literally or
figuritivley [sic]?” The court read to counsel a proposed
response. Habibi’s counsel objected on the ground that the
response was overly complex, and suggested simply quoting
from Olivas again. The court adjourned for the day with an
invitation to counsel to consider alternative responses. The
next morning, the court provided counsel with the final
version of its proposed response, which included two
additional paragraphs. Habibi’s counsel objected that one
sentence within the response (beginning “‘But, no’”) lowered
the prosecution’s burden of proof. The court overruled the
objection and delivered the following supplemental
instructions:




                              18
“The court’s purpose in providing you the
previous answer was not to confuse you. I
apologize if that was the effect that the answer
had. Let me try to clear things up. [¶] The best
definition for the mental state of implied malice
appears in CALJICs 8.11 and 8.31.                [¶]
Oftentimes, jurors struggle with the difference
between the mental states of implied malice (for
second degree murder) and gross negligence (for
gross vehicular manslaughter). [¶] The requisite
culpability for vehicular manslaughter is gross
negligence, which has been defined as the
exercise of so slight a degree of care as to raise a
presumption of conscious indifference to the
consequences. [¶] On the other hand, malice may
be implied when a person, knowing that her
conduct endangers the life of another,
nonetheless acts deliberately with conscious
disregard for life. [¶] Though these definitions
bear a general similarity, they are not identical.
Implied malice contemplates a subjective
awareness of a higher degree of risk than does
gross negligence. [¶] Different tests are applied
in determining the required mental states of
gross negligence or malice. A finding of gross
negligence is made by applying an objective test:
if a reasonable person in defendant’s position
would have been aware of the risk involved in the
act of driving under the influence of alcohol, then
the defendant is presumed to have had such an
awareness. [¶] However, a finding of implied
malice depends upon a determination that the
defendant actually appreciated the risk involved
in the act of driving under the influence of




                        19
     alcohol , i.e., a subjective standard. The court’s
     earlier clarification was an attempt to explain
     this subjective state of mind in everyday
     language. [¶] But, no, the court did not mean to
     suggest that the People must prove that, prior to
     acting, the defendant literally said the words, ‘I
     know my conduct is dangerous to others, but I
     don’t care if someone is hurt or killed.’ Instead,
     the People must prove that, before she acted by
     driving under the influence of alcohol, the
     defendant herself knew that the act of driving
     under the influence of alcohol endangered the
     lives of others, and she chose to drive under the
     influence anyway. [¶] As CALJIC 8.11 explains,
     when it is shown that a killing resulted from the
     intentional doing of an act with implied malice,
     no other mental state need be shown to establish
     the mental state of malice aforethought. Malice
     aforethought does not require any ill will or
     hatred of the person killed.           The word
     ‘aforethought’ does not imply deliberation or the
     lapse of considerable time. It only means that the
     required mental state must precede rather than
     follow the act of driving under the influence of
     alcohol.”

      E. Verdicts and Sentencing
      Shortly after receiving the court’s final supplemental
instructions, the jury returned verdicts finding Habibi guilty
of both counts. The court sentenced Habibi on the murder
conviction to the high term of 15 years to life, commenting
that in light of Habibi’s knowledge of the dangers of drinking




                             20
and driving, her conduct throughout the day of the collision
exhibited a “high degree of callousness” and presented a
grave danger to society. On her conviction for gross
vehicular manslaughter while intoxicated, the court
sentenced Habibi to a 10-year term, stayed under Penal
Code section 654. Without inquiring into Habibi’s ability to
pay, the court imposed $60 in criminal conviction
assessment fees, $80 in court operations assessment fees, a
$500 restitution fine, and a $500 parole revocation fine
(stayed pending revocation of parole). Habibi timely
appealed.

                        DISCUSSION
      A. Sufficiency of the Evidence
            1. Principles
      A murder conviction requires a finding of malice, which
may be implied. (Pen. Code, §§ 187, 188.) Implied malice
has both a physical component and a mental component, the
former requiring that the defendant perform “‘“‘an act, the
natural consequences of which are dangerous to life,’”’” and
the latter requiring that the defendant “‘“‘knows that his
conduct endangers the life of another and . . . acts with
conscious disregard for life.’”’” (People v. Soto (2018) 4
Cal.5th 968, 974.) Implied malice is similar to gross
negligence in requiring an awareness of a risk of harm.
(Watson, supra, 30 Cal.3d at 294, 296.) Implied malice
differs from gross negligence in requiring awareness of a
higher degree of risk, and in being analyzed under a




                             21
subjective standard, rather than a “reasonable person”
standard. (Id. at 296-297.)
      “Under certain circumstances, malice may be implied
when a defendant kills someone while willfully driving
under the influence of alcohol, thus subjecting the defendant
to a charge of murder.” (Munoz, supra, 31 Cal.App.5th at
152; see also Watson, supra, 30 Cal.3d at 300-301 [“‘One who
wilfully consumes alcoholic beverages to the point of
intoxication, knowing that he thereafter must operate a
motor vehicle, thereby combining sharply impaired physical
and mental faculties with a vehicle capable of great force
and speed, reasonably may be held to exhibit a conscious
disregard [for life]’”].) “Opinions affirming convictions under
this principle have relied on a number of factors present in
Watson, including ‘“(1) blood-alcohol level above the .08
percent legal limit; (2) a predrinking intent to drive; (3)
knowledge of the hazards of driving while intoxicated; and
(4) highly dangerous driving.”’” (Munoz, supra, at 152;
accord, e.g., People v. Autry (1995) 37 Cal.App.4th 351, 358.)
These factors are not requirements. (Munoz, at 152.)
      “‘When considering a challenge to the sufficiency of the
evidence to support a conviction, we review the entire record
in the light most favorable to the judgment to determine
whether it contains substantial evidence -- that is, evidence
that is reasonable, credible, and of solid value -- from which
a reasonable trier of fact could find the defendant guilty




                              22
                                8
beyond a reasonable doubt.’” (People v. Morales (2020) 10
Cal.5th 76, 88.) Presuming every fact in support of the
judgment that the jury reasonably could have deduced from
the evidence, we determine whether any rational jury could
have found the crime’s elements beyond a reasonable doubt.
(Ibid.)

             2. Analysis
      Habibi’s murder conviction was supported by
substantial evidence of implied malice. On the basis of the
evidence at trial, the jury reasonably could have found the
following: Before the day of the fatal collision, Habibi knew
of the life-threatening risks of driving while intoxicated
because (1) in order to obtain her driver’s license, she had
been tested on her knowledge of the risks, and had signed an
application advising her that driving while intoxicated is
“extremely” dangerous to human life; (2) by her own
admissions to Detective Bodily, she had learned of the risks
in connection with her ex-boyfriend’s punishment for a DUI
conviction; and (3) about a month before the collision,
Harrington had warned her she was “‘not good to drive’”
because she had been drinking. On the day of the collision,

8
      We reject Habibi’s suggestion, unsupported by any citation
to authority, that a challenge to the sufficiency of the evidence of
Watson murder requires “extra-meticulous appellate scrutiny.”
We have expressly applied “the usual standard of the substantial
evidence rule” to such a challenge. (People v. Autry, supra, 37
Cal.App.4th at 358-359.)




                                    23
after smoking marijuana at her home, and with an express
understanding that taking Xanax would exacerbate the risks
of her plan to drink and drive, Habibi “‘killed’” tequila at
Tommy’s house until she was “‘buzzed,’” then drove to
Schooners. There, in the face of Harrington’s and Jonathan’s
admonitions to “‘Drink responsibly’” and “‘Don’t get too
drunk,’” she drank a shot of tequila and two potent cocktails,
planning to thereafter drive to Jonathan’s home. She chose
to drive to his home while “‘hammered,’” as established by
her statements before and soon after the collision, which
were corroborated by chemical tests and expert opinion
testimony indicating her blood-alcohol level was around .15
percent -- nearly twice the legal limit -- at the time of the
collision. Finally, she drove in a highly dangerous manner,
attempting to race through a red light at some 80 miles per
hour (30 miles above the posted speed limit), in the presence
of three other drivers -- including Holman, stopped in her
lane. (See People v. Hicks (2017) 4 Cal.5th 203, 215
[“[defendant] drove at 80 miles per hour through a red light
in a densely populated urban area during the weekday rush
hour. Doing so can be likened to shooting a gun into a
crowd; it is manifestly an act dangerous to human life”];
Watson, supra, 30 Cal.3d at 301 [“Defendant drove at highly
excessive speeds through city streets, an act presenting a
great risk of harm or death”].)
       In reliance on these findings, the jury reasonably could
have concluded that Habibi acted with knowledge of, and
conscious disregard for, the danger to human life posed by




                              24
her drunk driving. Indeed, these findings establish all four
factors that appellate courts have identified as support for a
Watson murder conviction. (See Munoz, supra, 31
Cal.App.5th at 152 [factors are blood-alcohol level above .08
percent, predrinking intent to drive, knowledge of danger of
driving while intoxicated, and highly dangerous driving].)
      In disputing the sufficiency of the evidence that she
knew drunk driving was dangerous to human life, Habibi
disregards the standard of review, which requires us to
presume that the jury drew all reasonable inferences in
support of the judgment. (See People v. Morales, supra, 10
Cal.5th at 88.) For instance, Habibi argues that the People
failed to prove she read or understood the Watson
advisement in her driver’s license application. But her
signature on the application reasonably supported an
inference that she read the advisement, which was stated in
                9
plain language. (See People v. Collins (2021) 60 Cal.App.5th
540, 556, fn. 16 [“Collins further argues ‘the truth is that
people do not read the reverse sides of [driver’s license]
applications, any more than people read the ‘terms and

9
      We reject Habibi’s suggestion that because she was 16
years old when she applied for her driver’s license, due process
prohibited the jury from relying on an inference that she read
and understood the Watson advisement. The cases she cites in
support of this suggestion are inapposite, as they concern
sentencing juveniles to death or life imprisonment. (See Miller v.
Alabama (2012) 567 U.S. 460, 465; Graham v. Florida (2010) 560
U.S. 48, 52; Roper v. Simmons (2005) 543 U.S. 551, 555.)




                               25
conditions’ of car rental agreements.’ But his signature
undoubtedly is evidence he read the [Watson] warnings and
it is the jury’s exclusive prerogative to resolve the facts”].)
Similarly, while Habibi argues that the People failed to
prove she learned anything about drunk driving in
connection with her ex-boyfriend’s DUI conviction, the jury
reasonably could infer that she did, given her admissions to
Detective Bodily that she knew the life-threatening risks of
drunk driving because of her ex-boyfriend’s DUI conviction.
Finally, Habibi argues that by acknowledging to Marissa
that she should not take Xanax because she planned to drink
and drive, she demonstrated that she believed she could
safely drink and drive so long as she did not take Xanax.
But the jury reasonably could have interpreted Habibi’s
message to Marissa as reflecting knowledge that Xanax
would exacerbate the life-threatening risks of drunk driving.
(See People v. Wolfe (2018) 20 Cal.App.5th 673, 683 [“Given
the highly deferential [substantial evidence] standard of
review, we cannot second-guess any reasonable
interpretations of the evidence by the jury”].)
       Habibi erroneously suggests that the sufficiency of the
evidence of implied malice must be analyzed without
reference to her specific conduct, citing People v. Howard
(2005) 34 Cal.4th 1129 (Howard), a felony murder case, for
the proposition that the dangerousness of a defendant’s
conduct must be assessed in the abstract. In so doing,
Habibi “attempts to borrow from the analysis applicable to
felony murder in order to escape the applicability of the




                              26
principles involved in the concept of implied malice.” (People
v. Nieto Benitez (1992) 4 Cal.4th 91, 107.) “Where the felony-
murder rule is applicable, a court looks to the underlying
felony in the abstract in order to determine whether the
underlying felony was so inherently dangerous that malice
can be ascribed to the defendant without reference to the
particular facts of the case.” (Id. at 106.) “In contrast, a
murder committed with implied malice requires that the
prosecution demonstrate the defendant in fact acted with
malice,” necessarily requiring consideration of the
defendant’s specific acts and the context in which they were
committed. (Id. at 106-107.) Thus, despite holding in
Howard that a certain felony (driving with a willful or
wanton disregard for the safety of persons or property while
fleeing from a pursuing police officer) was not inherently
dangerous in the abstract, and therefore could not support a
motorist’s murder conviction under a felony-murder theory,
our Supreme Court noted that “[a] jury may well find that
the motorist has acted with malice by driving with conscious
disregard for the lives of others, and thus is guilty of
[implied-malice] murder.” (Howard, supra, 34 Cal.4th at
1132, 1138-1139, citing Watson, supra, 30 Cal.3d 290.)
      Citing several Watson murder cases in which the
defendants were warned of the dangerous nature of their
driving by pre-collision events (such as near-collisions and
protests from frightened passengers), Habibi observes that
unlike those defendants, she drove “without incident” before
the collision. But on this record, no pre-collision incident




                             27
was required to establish that Habibi knew of and
consciously disregarded the dangers posed by her drunk
driving. (See, e.g., People v. Johnigan (2011) 196
Cal.App.4th 1084, 1090-1091 [“Appellant relies on Watson
and other cases in which the defendant’s prior DUI
conviction or a near miss with other vehicles established the
‘accused’s awareness of the life threatening risks of drunk
driving.’ [Citations.] [¶] We hold that there is no
requirement of a ‘predicate act,’ i.e., a prior DUI or an
alcohol-related accident necessary to establish implied
malice”].) In sum, Habibi’s murder conviction was supported
by substantial evidence of implied malice.

      B. Supplemental Jury Instructions
      “After the jur[ors] have retired for deliberation, if there
be any disagreement between them as to the testimony, or if
they desire to be informed on any point of law arising in the
case, they must require the officer to conduct them into
court. Upon being brought into court, the information
required must be given . . . .” (Pen. Code, § 1138.) “[S]ection
1138 only declares the right of the jurors to demand to be
reconducted into court; it is not a limitation upon the power
of the court. The court possesses an inherent power to cause
the jury to be returned for further instructions, a power
wisely employed whenever the judge becomes convinced that
he has not made them fully to understand an appropriate
proposition of law . . . .” (People v. Perry (1884) 65 Cal. 568,




                               28
569; see also 6 Witkin and Epstein, Cal. Criminal Law (4th
ed. 2021) § 10.)
      Here, in response to requests from the jury while it was
deliberating, the trial court delivered several sets of
supplemental instructions. Habibi contends that the court
prejudicially erred in delivering various portions of its
supplemental instructions, each of which allegedly (1) misled
the jury with respect to the law of implied malice, or (2)
infringed on the jury’s functions. We disagree.

            1. Law of Implied Malice
       Habibi argues that the court misstated the law of
implied malice by instructing the jury that “[a] defendant
may be found ‘guilty’ or ‘not guilty’ of either or both [murder
and gross vehicular manslaughter while intoxicated], based
on the same evidence,” allegedly “allow[ing] the jury to find
Habibi guilty of second-degree murder without finding she
acted with implied malice.” Habibi further argues that the
court misled the jury with respect to the law of implied
malice through its “confusing” instruction (quoted from
Olivas, supra, 172 Cal.App.3d 984) that “[p]hrased in
everyday language, the state of mind of a person who acts
with conscious disregard for life is, ‘I know my conduct is
dangerous to others, but I don’t care if someone is hurt or
killed.’”
       Habibi forfeited her objections to these portions of the
court’s supplemental instructions by failing to object in the
trial court. When the court delivered the Olivas definition of




                              29
implied malice in its first supplemental instructions,
Habibi’s counsel expressly stated he had “no particular
objection” to the court’s language. When the court delivered
its second supplemental instructions, including the “same
evidence” instruction to which Habibi objects on appeal, her
trial counsel objected only to an unrelated paragraph.
Finally, when the court again delivered the Olivas definition
in its third supplemental instructions, Habibi’s counsel
affirmatively deemed the instructions acceptable. Thus,
Habibi forfeited her objections on appeal. (See People v.
Dykes (2009) 46 Cal.4th 731, 802 [“defendant’s claim [of
error in the trial court’s response to a jury question] is
forfeited on appeal, because defendant did not object or
request clarification at trial; he instead agreed with the
court’s formulation”]; cf. People v. Roldan (2005) 35 Cal.4th
646, 729 [“When a trial court decides to respond to a jury’s
note, counsel’s silence waives any objection under section
1138”], disapproved on another ground by People v. Doolin
(2009) 45 Cal.4th 390.)
       In any event, we find no merit in Habibi’s objections.
The court’s “same evidence” instruction did not state or
imply that the jury could convict Habibi of murder without
finding malice. On the contrary, the court reminded the jury
that murder, unlike gross vehicular manslaughter while
intoxicated, required malice. The jury’s questions suggested
a misunderstanding that gross vehicular manslaughter
while intoxicated required a finding that Habibi acted
“without malice,” and that a conviction for that offense




                             30
would therefore be inconsistent with an implied-malice
murder conviction. The court properly clarified that the
offenses were “not mutually exclusive” by reminding the jury
that the same evidence might establish both offenses’ similar
mental components. (Cf. Watson, supra, 30 Cal.3d at 294
[“‘gross negligence’ and ‘implied malice’ are similar in
requiring an awareness of a risk of harm”].)
      Further, the court did not err in using the Olivas
definition of implied malice. The Olivas definition is a
correct statement of law; indeed, appellate courts continue to
quote it with approval. (See People v. Tseng (2018) 30
Cal.App.5th 117, 129; People v. Jimenez (2015) 242
Cal.App.4th 1337, 1358; People v. Johnigan, supra, 196
Cal.App.4th at 1092.) Although the jury eventually
requested clarification of the Olivas definition, Habibi has
not shown that this request reflected instructional error,
rather than the subtlety of the distinction between implied
malice and gross negligence in the drunk-driving context.
(Cf. Olivas, supra, 172 Cal.App.3d at 989 [describing this
distinction as “so subtle that it could easily be lost in
application”].) Nor has Habibi asserted any error in the
court’s final supplemental instructions, delivered in response
to this request for clarification. In sum, Habibi fails to show
that the court misled the jury with respect to the law of
implied malice.




                              31
            2. Jury Functions
       Habibi argues that the court infringed on the jury’s
factfinding function by delivering the following instructions:
“In the theory of implied malice murder at issue here, the
‘intentional act’ alleged is driving under the influence of
alcohol. [¶] Applying that premise to CALJIC 8.31, murder
of the second degree under this theory requires: [¶] 1. The
killing resulted from an intentional act (driving under the
influence of alcohol); [¶] 2. The natural consequences of the
act (driving under the influence of alcohol) are dangerous to
human life, and [¶] 3. The act (driving under the influence of
alcohol) was deliberately performed with knowledge of the
danger to, and with conscious disregard for, human life.”
Habibi further argues that the court infringed on the jury’s
deliberating function by delivering supplemental
instructions on causation “when none were solicited by the
jury.”
       We reject Habibi’s challenge to the court’s instructions
relating the elements of murder (as set forth in CALJIC No.
8.31) to the theory of Watson murder. Habibi forfeited this
challenge by failing to object in the trial court; indeed, her
trial counsel affirmatively acquiesced in these instructions.
(See People v. Dykes, supra, 46 Cal.4th at 802.) In any event,
the instructions did not infringe on the jury’s factfinding
function. They were merely pinpoint instructions explaining
the theory of Watson murder in general terms. They were
not argumentative, as they did not refer to any specific
evidence or suggest any conclusions; instead, they referred




                              32
only to the “premise” underlying the “theory” of murder at
issue, and they recognized that it was for the jury to find
whether the elements of murder had been satisfied. We
discern no error. (Cf. People v. Souza (2012) 54 Cal.4th 90,
120-121, 138-139 [trial court did not err in delivering two
pinpoint instructions requested by prosecutor]; People v.
Carter (1993) 19 Cal.App.4th 1236, 1253, fn. 11 [“So long as
the instruction is otherwise proper, no right of the defendant
is infringed by allowing the prosecutor to request an
instruction which focuses a jury on factors which are
relevant to its determination of the issues for decision”].)
       Likewise, we discern no error in the court’s delivery, on
its own motion, of supplemental instructions on causation.
Contrary to Habibi’s assertion that “[i]t is the jury’s role --
not the court’s -- to decide when further instruction is
needed,” the jury and the court share this role. Although the
jury has a statutory power to request further instruction, the
statute does not limit the court’s inherent power to deliver
such instruction on its own motion, which is “wisely
employed whenever the judge becomes convinced that he has
not made [the jury] fully to understand an appropriate
proposition of law.” (People v. Perry, supra, 65 Cal. at 569.)
Habibi does not challenge the court’s finding, based on the
jury’s request for readback of the medical examiner’s
testimony characterizing Holman’s death as an accident,
that its prior instructions had failed to ensure the jury fully
understood the relevant law on causation. Moreover, even
had we found error, we would find no prejudice. The court’s




                              33
supplemental instructions on causation merely referred the
jury to, and quoted, the pattern instruction on causation
(CALJIC No. 3.40). The pattern instruction was a correct
statement of law on an issue that was not in dispute, viz.,
whether Habibi’s conduct caused Holman’s death.
      In sum, Habibi fails to show any error in the court’s
supplemental instructions. Having rejected her claims of
instructional error, we likewise reject her contention that
she was prejudiced by the cumulative effect of the asserted
errors.

      C. Fines and Fees
      Relying on Dueñas, supra, 30 Cal.App.5th 1157, Habibi
contends that the trial court violated her due process rights
by imposing fines and fees without determining her ability to
pay. Acknowledging that Dueñas was decided well in
advance of her sentencing hearing, and that her trial counsel
nevertheless failed to raise a Dueñas objection, Habibi
argues that her objection was preserved for appeal because it
presents a pure question of law. In the alternative, she
argues that her counsel was unconstitutionally ineffective
for failing to object. Where, as here, the record is silent
regarding counsel’s reasons for a challenged omission, a
defendant claiming ineffective assistance must show that
there is no conceivable tactical reason for the omission. (See
People v. Johnsen (2021) 10 Cal.5th 1116, 1165.)
      As we have previously explained, we agree with our
colleagues in Division Eight that a failure to object in the




                             34
trial court forfeits a Dueñas claim on appeal. (People v.
Washington (2021) 61 Cal.App.5th 776, 800, citing People v.
Frandsen (2019) 33 Cal.App.5th 1126, 1153-1155.) Habibi
identifies no persuasive reason to depart from our precedent.
Thus, we conclude that Habibi forfeited her Dueñas claim.
       For a different reason, we conclude that Habibi
forfeited her related ineffective assistance claim. “‘[E]very
brief should contain a legal argument with citation of
authorities on the points made. If none is furnished on a
particular point, the court may treat it as waived, and pass it
without consideration.’” (People v. Stanley (1995) 10 Cal.4th
764, 793; accord, People v. Guzman (2019) 8 Cal.5th 673,
683, fn. 7 [appellant forfeited due process claim by failing to
“develop the argument”].) Here, Habibi’s argument in
support of her ineffective assistance claim is limited to a
quotation concerning sentencing error from People v. Scott
(1994) 9 Cal.4th 331, 351 (Scott), which did not address an
ineffective assistance claim, let alone such a claim
                                                     10
concerning a failure to raise a Dueñas objection.         Habibi


10
       Scott held that “complaints about the manner in which the
trial court exercises its sentencing discretion and articulates its
supporting reasons cannot be raised for the first time on appeal.”
(Scott, supra, 9 Cal.4th at 356.) To the extent Scott mentioned
ineffective assistance claims, it discouraged them as a method of
circumventing the forfeiture rule, observing that they are
governed by “stringent” standards, and that “by encouraging
counsel to intervene at the time sentencing choices are made, we
hope to reduce the number of issues raised in the reviewing court
(Fn. is continued on the next page.)




                                       35
fails to argue that there is no conceivable reason for her
counsel’s omission, or to reply to the People’s argument that
the omission might have been a reasonable tactical decision
in light of evidence that Habibi had the ability to pay the
               11
fines and fees. We conclude that Habibi forfeited her
ineffective assistance claim by failing to develop an
argument with citation to relevant authority. (See People v.
Guzman (2019) 8 Cal.5th at 683, fn. 7; People v. Stanley,
supra, 10 Cal.4th at 793.)




in any form.” (Id. at 356, fn. 18.) Scott therefore undermines
Habibi’s perfunctory ineffective assistance claim.
11
       There is nothing in the record to suggest Habibi would be
unable to pay the $640 in non-stayed fines and fees, either with
her own funds, assistance from her family, or prison wages. (Cf.
People v. Lowery (2020) 43 Cal.App.5th 1046, 1060-1061 [“it is
clear [defendants] can make payments from either prison wages
or monetary gifts from family and friends during their lengthy
prison sentences. [Citation.] Thus, even assuming a
constitutional violation occurred, any alleged error is harmless
beyond a reasonable doubt”].) Habibi was employed prior to her
arrest, utilized retained counsel throughout the proceedings, and
was presumably capable of earning prison wages.




                                36
                     DISPOSITION
     The judgment is affirmed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   MANELLA, P. J.




We concur:




WILLHITE, J.




COLLINS, J.




                        37